AO 93 (Rev.11/13) Search and Seizure Warrant


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                      Western District of Arkansas
                                                        Hot Springs Division
 IN THE MATIER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH SEVEN
 FACEBOOK ACCOUNTS, THAT ARE STORED AT
 PREMISES CONTROLLED BY FACEBOOK, INC.

 IN THE MATIER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH TWO
                                                               Case No.        ?.' / 9- C !YJ- 03
 GOOGLE ACCOUNTS, THAT ARE STORED AT
 PREMISES CONTROLLED BY GOOGLE LLC                             Filed Under Seal

 IN THE MA TIER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH TWO
 WHATSAPP ACCOUNTS, THAT ARE STORED AT
 PREMISES CONTROLLED BY WHATSAPP


                                               SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the Western District of Arkansas (identify the person or describe the property to be searched
and give its location):
See "Attachment A"

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):
See "Attachment B"


           YOU ARE COMMANDED to execute this warrant on or before                         M        (At    vh        :') , )._ DJ j,
                                                                                                          (not to exceed f4 days)

 X in the daytime 6:00 a.m. to IO p.m.           D   at any time in the day or night because good cause has been established.

          Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken
 to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where
 the property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
 inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge Barry A.
 Bryant.

         Pursuant to 18 U.S.C. § 3102a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
 § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
 whose property, will be searched or seized (check the appropriate box)
 0 for _ __ days (not 10 exceed 30) □ until , the facts justifying, the lat~~ sp"ecific date of

 Date and time issued:      J. -.'l ,_, g e l l: 'i 1~
 City and state:T~ ~ ~ k a n s a s                                Barry A. Bryant, United States Ma""g""'is"-'t"--'ra==te=...::.Ju::::d=-ig~e~---- -
                                                                                       Printed name n11d 1it/e
AO 93 (Rev. 11/13) Search and Seizure Warrant (Pa e 2)


                                                                      Return

  Case No.: (,       c/9 - l fn -d 3
   Date and time warrant executed:             J.};;.s/a<)) C\ a\- r,OQ pcl)
   Copy of warrant and inventory left with:
                                                         ------------------
   Inventory made in the presence of :


   Inventory of the property taken and name of any person(s) seized:

  ✓ ~J, u¼ II-pp , epie( on 3 /<1/ 1 "f ✓ n" re wr/.J
  - Fa<- e \o a-o \( '( t lr(.J( "' or-. ~ / 13 / J q ov e I l v, c.JO o fCA..'(1 ~J v JC\
         Of\\: V\ C          po-<~\
   - ~~(~ re+v(f\..                           c+"        3 /~3/Jq      J. l (,\3 2-q) ~;(e_.




                                                                    Certification
    I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
    de,;gnatedjudge.                                      ~             /[                                                  .

    Date:    '3/7, '£/19                                 -~--=--~.=--~~---------
                                                         Executing officer's signature


                                                         ~ltd~ l:i!m,e~V' ktlio 1/4
    Subscribed, sworn to, and returned before me this date.

    3-J..r-/1
     Date
